I concur in the judgment but I expressly withhold my approval of the construction placed upon section 956a of the Code of Civil Procedure.
If we should suppose a case where the evidence was without conflict in support of the order made, we would, under the construction of this section by the majority opinion, be compelled to reverse and remand the cause.
This would be in plain antagonism of the spirit of the said section which is by its own terms to be "liberally construed to the end, among others, that wherever possible causes may be finally disposed of by a single appeal and without further proceedings in the trial court, except where the interest of justice requires a new trial".